Exhibit 16.1 Jewett, Schwartz, Wolfe & Associates Certified Public Accountants ark Road Suite 150 Hollywood, FL 33021 March 10, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C.20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Zolon Corporation’s Current Report on Form 8-K dated March 13, 2011, and are in agreement with the disclosures therein, insofar as they pertain to our firm, Jewett, Schwartz, Wolfe & Associates.We have no basis to agree or disagree with other statements of the Company contained therein. Respectfully submitted, /s/ Jewett, Schwartz, Wolfe & Associates Jewett, Schwartz, Wolfe & Associates
